Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent and dependent claims have been considered but are moot because the arguments are directed to amended limitation(s) that has/have not been previously examined.

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Claim Objections
Claim 16 is objected to because of the following informalities: it appears that “machine-trainable model,;” may need to read “machine-trainable model;” in line 18. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: it appears that “claim 4” may need to read “claim 1” in line 1. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: it appears that “the prescribed number of journeys” may need to read “a prescribed number of journeys” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 16, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the journey data” in line 5. However, it is not clear if it indicates “journey data " in line 3 of claim 2, or “journey data that describes a particular journey” in line 11 of claim 1, or something else. It appears that it may need to read “the other journey data” or something else. For the purposes of examination, “the other journey data” is used.
Claim 16 recites the limitation “the machine-trainable model” in line 18. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a machine-trainable model” is used.
Claims 2, 16 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3, 28-29 are rejected at least based on their direct and/or indirect dependency from claims 2, 16. Appropriate explanation and/or amendment is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 12, 26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1)
(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Regarding claim 1, 
Weir teaches 	
One or more computing devices for assisting a user in classifying journeys, comprising: 

hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates, the operations including: (Weir: [fig 1])

receiving a [machine-trainable model] from a backend system, the backend system being implemented by one or more servers; 
(Weir: [fig 1])

in a model-assisted classification procedure: 
(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”)

receiving journey data that describes a particular journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location, the journey data being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the particular journey; 
(Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

generating a set of features that characterize the journey data; 
(Weir: [fig 1]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

using the machine-trainable model to automatically classify a purpose of the particular journey based on the set of features, to generate a proposed classification; 
(Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; see also [par 132])

presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, 
the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, 
the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; and
 (Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”; e.g., “present the one or more potential journeys and the quality scores to a user” may read on “having been validated” since each journey has been validated before being presented to a user. In addition, e.g., “the output module 211 to present the three potential and the associated quality scores via a display 160” along with “three potential journeys” may read on “presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys” since “three potential journeys” may include “other journeys”.)

receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, 
the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
(Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the social network application 122.”; Note that “the specified classification corresponding to the proposed classification” is elected for examination.)

repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure.
(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Note that “model-assisted classification procedure” and “confirms specified classifications via the model-assisted classification procedure” are elected for examination.)

However, Weir, based on the first embodiment above, does not appear to distinctly disclose:
receiving a [machine-trainable model] from a backend system, the backend system being implemented by one or more servers; 
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; and
receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure.

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Nonetheless, based on “the stop classification module” (hereinafter “second embodiment”) in combination with the first embodiment, 
Weir teaches
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; 
(Weir: [figs 1-2, 7, 20]; [par(s) 178-195] “The stop classification module 703 is code and routines that, when executed by the processor 104, determines a type of a stop occurred in a journey. The stop classification module 703 is communicatively coupled to the bus 220 via signal line 724. A type of a stop is one of a system-not-ready stop, a long stop, an intermediate stop, a pickup-and-delivery stop and a short stop. … a system-not-ready stop is a stop with a stop duration (e.g., stop time) greater than a minimum threshold ( e.g., one minute) and with a "not ready" system status. A minimum threshold is a lower bound of a time threshold that a stop is determined. For example, assume a minimum threshold is ten seconds. … if the long-stop threshold is five minutes, a long stop is a stop with a stop duration greater than five minutes and with a "ready" system status of the vehicle.”; e.g., “determines a type of a stop occurred in a journey” based on the time thresholds may read on “the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model”. Note that Weir, based on the first embodiment, teaches “presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the journey classification system of Weir with the second embodiment comprising the journey completion prior to classifications of Weir. 
Doing so would lead to continuously improving the journey estimations, and also deleting obsolete data associated with obsolete destinations to save storage space and minimize the influence of the obsolete data on the journey estimations.
(Weir, [par 68] “the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations. The system 100 also deletes obsolete data associated with obsolete destinations to save storage space and minimize the influence of the obsolete data on the journey estimations as described below with reference to FIG. 6.”).

In the alternative, Minarik can also be interpreted to teach the following limitation:
Minarik teaches
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; and
(Minarik, [fig(s) 5-6] [par(s) 17-33] “At block 650, method 600 determines whether to stop recording information gathered from the current geo-location of the user device. In one embodiment, once the user has selected to record the current geo-location of the user device, the user device monitors for a change in the geo-location. If the geo-location of the user device changes, the user device prompts the user to discontinue the gathering of information by the user device. If the user device ceases the recording of information, at block 660, method 600 displays geo-tagged and route information from the recorded geo-location of the user device within geographic radius boundary. In one embodiment, the user device presents a summary of the experience of the user at the recorded geo-location. Information may include pictures, route information, flight information, hotel information, and maps of geo-locations. Information is used for a historical perspective of past travel experiences including past routes and visited locations. Past travel information of the user device may be used to determine if the recorded geo-location may be classified as a new trip. If the location has been previously visited the trip may be classified into an existing trip, depending on the preferences of the user device”; e.g., “the user device ceases the recording of information” and “determine if the recorded geo-location may be classified as a new trip” may read on “having been validated as being completed journeys prior to classification”. Note that Weir, based on the first embodiment, teaches “presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir with the journey completion prior to classifications of Minarik. 
Doing so would lead to providing an efficient method of recording and sharing trips by determining similar travel experiences among users based on information tagged with geographical positioning.
(Minarik, [par(s) 3] “Information tagged with geographical positioning is useful for determining similar travel experiences among users. Efficient methods of recording and sharing trips are lacking among leading travel applications (e.g., Trip Advisor, Four Square, Snapchat).”)

	However, the combination of Weir, Minarik does not appear to distinctly disclose:
receiving a [machine-trainable model] from a backend system, the backend system being implemented by one or more servers; 
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; and
receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure, 

SCHÄFER teaches
receiving a machine-trainable model from a backend system, the backend system being implemented by one or more servers; 
(SCHÄFER: [fig 18]; [pars 54-62] “Then, the method can include the step of 136 receiving the at least one particularized convolutional neural networks 40 from the server 42 in response to communicating the location of the vehicle 26 to the server 42 with the vehicle communication module 50 using the vehicle processor 36”; Note that Weir teaches “receiving a [machine-trainable model] from a backend system, the backend system being implemented by one or more servers”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, Minarik with the receiving of a machine-trainable model from a backend system of SCHÄFER. 
Doing so would lead to providing an efficient and light-weight machine learning model to the target user system from the backend system while avoiding time-consuming processes (e.g., training with labeled training data) 
(SCHÄFER, [fig 1]; [pars 1-3] “The training is a very time-consuming process which can take place offline on servers and which requires labeled training data. Labeled training data consists of both the sensor data (e.g. camera image) and classification and localization information, (e.g., bounding boxes around vehicles or pedestrians). After the training is completed, the neural network consisting of code and configuration data is then deployed to the HAD unit in the vehicle. The neural network in the vehicle then allow the online detection, classification and localization of static and dynamic road users from camera image streams in real time.”).

However, Weir, Minarik, SCHÄFER do not teach explicitly
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications; and
receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure,

Tajnai teaches
presenting the proposed classification on a first user interface presentation in a batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model, the first user interface presentation presenting a first graphical control for changing the proposed classification to another classification, and a second graphical control for confirming correctness of all of the proposed classifications in the batch of classifications; 
(Tajnai: [figs 9-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., figs 11-12 may read on “changing the proposed classification to another classification”. In addition, e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with figs 9-10 may read on “confirming”. Note that Weir, Minarik, SCHÄFER teach “the first user interface presentation presenting a first graphical control for [changing] the proposed classification [to] another classification, and a second graphical control for [confirming correctness] of all of the proposed classifications in the batch of classifications”.)

receiving an input signal that indicates that the user has confirmed correctness of a specified classification of the particular journey and correctness of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
(Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirmed”. Note that Weir, Minarik, SCHÄFER teach “receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control”.)

repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or confirms specified classifications via the model-assisted classification procedure.
(Tajnai: [figs 10-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with fig 10 may read on “confirms”. Note that Weir, Minarik, SCHÄFER teach “repeating a manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the machine-trainable model for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure and/or [confirms] specified classifications via the model-assisted classification procedure”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, Minarik, SCHÄFER with the user confirmation interface of Tajnai. 
Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose.
(Tajnai, [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”).

In the alternative, Oliner can also be interpreted to teach the following limitation:
Oliner teaches
receiving an input signal that indicates that the user has confirmed correctness of a specified classification of the particular journey and correctness of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control,
(Oliner, [fig(s) 21-24] [par(s) 329-356] “Assume the user otherwise selects the field extraction recommendation 2204 to initiate field extraction, for example, by selecting “accept all” recommendations 2206. In such a case, corresponding field values can be extracted.”; Note that Weir teaches “receiving an input signal that indicates that the user has [confirmed correctness] of a specified classification of the particular journey and [correctness] of the other proposed classifications, by activating the second graphical control, the specified classification corresponding to the proposed classification or a modification to the proposed classification as selected by the user by activating the first graphical control”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, Minarik, SCHÄFER, Tajnai with the user confirmation interface of Oliner. 
Doing so would lead to enabling recommendations to be automatically generated without user selection of portions of event data and enabling recommendations to be automatically triggered.
(Oliner, [fig(s) 21-24] [par(s) 301-304] “field extraction recommendations can be automatically generated without user selection of portions of event data for which field extractions are desired. In particular, neural networks can be trained to facilitate identification of static text and/or variable text associated with various events.” [par(s) 329-356] “Further, field extraction recommendations may be automatically triggered.).

Regarding claim 2, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 1.

Weir further teaches 
the operations further include, in the [manual] classification procedure: 
receiving other journey data associated with another journey that has been completed; 
(Weir, [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”; 
Note that Weir, based on the “the stop classification module” (which is the “second embodiment”), and Minarik teach “completed”.)

presenting information regarding the journey data on a second user interface presentation that is different than the first user interface presentation, 
(Weir, [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”; e.g., “output module 211 to present the three potential and the associated quality scores via a display” along with another journey may read on “second user interface presentation that is different than the first user interface presentation”. Examiner notes that the Instant Specification describes the two types of user interface representations in fig(s) 4-5.)
the second user interface presentation including information regarding said another journey, together with a third graphical control that allows the user to [manually] classify a purpose of said another journey; and
(Weir, [figs 1-2]; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc.” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; e.g., a graphical control on GUI may read on “third graphical control”. See also the rejections of the “using the machine-trainable model…” and “presenting the proposed classification …” (based on the “the stop classification module”) steps.)

receiving an input signal from the user [which specifies a manual classification made by] the user of said another journey by activating the third graphical control.
(Weir, [figs 1-2]; [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI to allow a user to interact with the system 100. For example, the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.” see also [pars 118-122] “output module” and “GUI module”;)

Tajnai further teaches 
the operations further include, in the manual classification procedure: 
presenting information regarding the journey data on a second user interface presentation that is different than the first user interface presentation, the second user interface presentation including information regarding said another journey, together with a third graphical control that allows the user to manually classify a purpose of said another journey; and
 (Tajnai, [figs 9-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; 
e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” along with figs 9-10 may read on “third graphical control that allows the user to manually classify a [purpose] of said another journey”. 
Note that Weir teaches “the operations further include, in the [manual] classification procedure: presenting information regarding the journey data on a second user interface presentation that is different than the first user interface presentation, the second user interface presentation including information regarding said another journey, together with a third graphical control that allows the user to [manually] classify a purpose of said another journey”.)

receiving an input signal from the user which specifies a manual classification made by the user of said another journey by activating the third graphical control.
(Tajnai, [figs 9-13]; [pars 34-41] as cited above; 
e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” along with figs 9-10 may read on “receiving an input signal from the user which specifies a manual classification made by the user of said another journey by activating the third graphical control”. Note that Weir teaches “receiving an input signal from the user [which specifies a manual classification made by] the user of said another journey by activating the third graphical control”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, SCHÄFER and Tajnai with the user confirmation interface of Tajnai. 
Doing so would lead to enabling the machine learning model to provide the most proper routes for the user to carry out his/her journey purpose (Tajnai, [pars 34-41]).

Regarding claim 6, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 1.

Weir further teaches 
the personalization is achieved without retraining the machine-trainable model, by adjusting counts in a data store.
(Weir, [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; [par(s) 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C.”; Personalization is achieved based on user data with the initial learning. Examiner notes that the Instant Specification describes the count information in the store data in par(s) 94-95, 98)

Regarding claim 8, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches teaches claim 1.

Weir further teaches 
at least one feature is based on statistical information regarding at least one aspect of prior journeys that the user has taken. 
(Weir, [figs 1 and 19]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.” [pars 97-108] “the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; e.g., “Bayesian” may read on “statistical”.)

Regarding claim 12, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches teaches claim 1.

Weir further teaches 
at least one feature is based on a classification of a preceding and/or subsequent journey that the user has taken, with respect to the particular journey for which the classification is made. 
(Weir, [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”)

Regarding claim 26
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 8.

Weir further teaches 
one feature in the set of features expresses: 
a number of journeys that the user has taken to any location for a particular purpose within a specified span of time; and 
a number of journeys that the user has taken to any location for any purpose other than the particular purpose within the specified span of time.
(Weir, [fig(s) 19-20] “Time of Day” [par(s) 263-267] “FIG. 19C is a graphical representation illustrating a metric table 1920 according to another embodiment. In the illustrated embodiment, the metric table 1920 is an example of a "todTable" listed in FIG. 19A. The metric table 1920 lists the occurring frequency for each destination at a given time of day. For example, given that the time of day is morning, the occurring frequency for the "work" destination is twenty-eight times, the occurring frequency for the "gym" destination is three times and the occurring frequencies for the "home" and "gas station" destinations are zero.”; e.g., “Time of Day” may read on “specified span of time”. Examiner notes that the Instant Specification describes “within the identified temporal bin” in par(s) 100.)

Regarding claim 30
The claim is a method claim corresponding to the system claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the system claim. 

Claims 3, 21 rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of Wu et al. (US 11,120,349 B1).

Regarding claim 3, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 2.

Weir further teaches 
inviting the user to use the model-assisted classification procedure [in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure].
 (Weir, [figs 1-2, 7]; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”; e.g., classifications along with GUI may read on “inviting the user to use the model-assisted classification procedure” since a user may use the model-assisted classification procedure. Examiner notes that the Instant Specification describes the user invitation in par(s) 58.)

Tajnai further teaches 
inviting the user to use the model-assisted classification procedure [in response to a determination that] the user has classified a [prescribed] number of journeys using the manual classification procedure.
(Tajnai , [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; Note that Weir teaches “inviting the user to use the model-assisted classification procedure [in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure]”.)

The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner is combinable with Tajnai for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
inviting the user to use the model-assisted classification procedure [in response to a determination that] the user has classified a [prescribed] number of journeys using the manual classification procedure.

Wu teaches
inviting the user to use the model-assisted classification procedure in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure.
(Wu, [figs 1-2]; [col 3, ln 21– col 5, ln 23] “In some embodiments, at least a subset of the historical trip records may comprise user-provided data or "ground truth labels", such as classification data and/or descriptive text that is related to the trip records. For example, users may provide input through client devices that capture location data, the input including descriptions or classifications of locations (e.g., "home" or "work"), classifications of trips (e.g., "business" or "personal"), and the like. … The predictive model may be used at run-time (e.g., after the predictive model has been trained, when the application is being executed by a user) to predict a classification of a trip based on a user's trip record received from a client device.”; e.g., a number of journeys for trainings may read on “a prescribed number of journeys”. In addition, e.g., “after the predictive model has been trained” may read on “in response to a determination”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, Minarik, SCHÄFER, Tajnai, Oliner with the manual classification procedure of Wu. 
Doing so would lead to enabling the machine learning model to provide automatically the proper routes for the user based on the trained predictive model (Wu, [col 3, ln 21– col 5, ln 23]).

Regarding claim 21, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 4.

Weir further teaches 
the model-assisted classification procedure is made available to the user via a graphical [prompt] that is presented [in response to the determination that the user has classified the prescribed number of journeys using the manual classification procedure].
(Weir, [figs 1-2, 7]; [pars 97-112] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network. … the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”; e.g., classifications along with GUI may read on “model-assisted classification procedure is made available to the user via a graphical prompt that is presented” since a user may use the model-assisted classification procedure along with GUI. Examiner notes that the Instant Specification describes the graphical prompt in par(s) 58.)

Tajnai further teaches 
the model-assisted classification procedure is made available to the user via a graphical prompt that is presented [in response to the determination that] the user has classified the [prescribed] number of journeys using the manual classification procedure.
(Tajnai, [figs 3-6, 9-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., user inputs along with figs 3-6, 9-12 may read on “procedure is made available to the user via a graphical prompt that is presented”. Note that Weir teaches “the model-assisted classification procedure is made available to the user via a graphical prompt that is presented [in response to the determination that the user has classified the prescribed number of journeys using the manual classification procedure]”.)

The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner is combinable with Tajnai for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
the model-assisted classification procedure is made available to the user via a graphical prompt that is presented in response to the determination that the user has classified the prescribed number of journeys using the manual classification procedure.

Wu teaches
the model-assisted classification procedure is made available to the user via a graphical prompt that is presented in response to the determination that the user has classified the prescribed number of journeys using the manual classification procedure.
(Wu, [figs 1-2]; [col 3, ln 21– col 5, ln 23] “In some embodiments, at least a subset of the historical trip records may comprise user-provided data or "ground truth labels", such as classification data and/or descriptive text that is related to the trip records. For example, users may provide input through client devices that capture location data, the input including descriptions or classifications of locations (e.g., "home" or "work"), classifications of trips (e.g., "business" or "personal"), and the like. … The predictive model may be used at run-time (e.g., after the predictive model has been trained, when the application is being executed by a user) to predict a classification of a trip based on a user's trip record received from a client device.”; e.g., a number of journeys for trainings may read on “a prescribed number of journeys”. In addition, e.g., “after the predictive model has been trained” may read on “in response to a determination”.)

The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner is combinable with Wu for the same rationale as set forth above with respect to claim 3.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of Heldt et al. (US 2017/0042483 A1)

Regarding claim 7, 
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 1.

Weir further teaches 
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, … said receiving of the input signal, (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”)
 
wherein a subsequent instance of said generating of the set of features depends, in part, on the count, and (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.”; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”)

wherein the personalization depends, in part, on the count. (Weir: [figs 1-2 and 19]; [pars 85-94] “the frequency module 206 counts an occurring frequency for each destination that the user has been to and stores the occurring frequency for each destination in a metric table. Examples of a metric table for storing the occurring frequencies are shown in FIGS. 19B and 19C. The metric table is described below in more detail.”; [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; Personalization is achieved based on user data.)

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, in response to said receiving of the input signal.

Heldt teaches
the operations further include updating a count of a number of journeys that have been assigned to the specified classification, in response to said receiving of the input signal. ([figs 3 and 6-7]; [pars 38-44] “The number of selected subsets may be based on a number of desired classifiers, and may be determined based on user input received over the user interface 324.”; Note that Weir, SCHÄFER and Tajnai, in combination, teach “the operations further include updating a count of a number of journeys that have been assigned to the specified classification, … said receiving of the input signal”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the journey classification system of Weir, Minarik, SCHÄFER, Tajnai, Oliner with of the count updating based on the input signal Heldt. Doing so would lead to enabling the machine learning model to provide the proper classified data for the user based on the trained classifier model (Heldt, [pars 38-44]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of Cardoso et al. (Ranked batch-mode active learning)

Regarding claim 22
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 1.

Weir further teaches 
guiding the user to [confirm] classifications of selected journeys in an identified order, the identified order being selected based on an assessment of [impact] of the identified order [on] learning in the machine-trainable model.
(Weir, [figs 1-2, 7]; [pars 97-112] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network. … the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”; 
Examiner notes that the Instant Specification describes “the JCE 210 can identify a subset of journeys that, when classified, will improve the ability of the JCE 210 to determine the user's patterns of travel, more so than the user's classification of other journeys” in par(s) 53.)

Tajnai further teaches 
guiding the user to confirm classifications of selected journeys in an identified order, the identified order being selected based on an assessment of [impact] of the identified order [on] learning in the machine-trainable model.
(Tajnai: [figs 9-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with figs 9-10 may read on “guiding the user to confirm classifications of selected journeys in an identified order”.)

The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner is combinable with Tajnai for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
guiding the user to confirm classifications of selected journeys in an identified order, the identified order being selected based on an assessment of [impact] of the identified order [on] learning in the machine-trainable model.

Cardoso teaches
guiding the user to confirm classifications of selected journeys in an identified order, the identified order being selected based on an assessment of impact of the identified order on learning in the machine-trainable model.
(Cardoso, [fig(s) 1] [sec(s) 1, 3] “The Ranked Batch-Mode Active Learning problem relaxes the Batch-Mode AL by generating an arbitrarily long list of instances in the order they should be labeled by the oracle. … As discussed before, in the Ranked Batch-Mode AL the learner should query instances not as a set, but as a ranked list in descending order of informativeness. The main idea is that, by labeling instances in the ranking order, the resultant classifiers maximize a given metric like Accuracy or MacroF1 as soon as possible. Fig. 1 presents the workflow of Ranked Batch-Mode AL problem. Given the set of already labeled instances and the set of unlabeled instances, the learner generates a ranking containing unlabeled instances in the order that they should be labeled. The oracle labels one or more instances that are incorporated by the learner before a new query is constructed. This process repeats while there are unlabeled instances and available resources (e.g., budget). The Ranked Batch-Mode AL problem is formally defined ahead.”; e.g., “they should be labeled by the oracle” and “by labeling instances in the ranking order, the resultant classifiers maximize a given metric like Accuracy or MacroF1 as soon as possible” may read on “guiding the user to confirm classifications … in an identified order, the identified order being selected based on an assessment of impact of the identified order on learning in the machine-trainable model”. Note that teaches “”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Weir, Minarik, SCHÄFER, Tajnai, Oliner with the ordering for learning a ML model of Cardoso. 
Doing so would lead to enabling the resultant classifiers to maximize a given metric as soon as possible by labeling instances in the ranking order.
(Cardoso, [sec(s) 3] “As discussed before, in the Ranked Batch-Mode AL the learner should query instances not as a set, but as a ranked list in descending order of informativeness. The main idea is that, by labeling instances in the ranking order, the resultant classifiers maximize a given metric like Accuracy or MacroF1 as soon as possible.”)

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of Shimada et al. (US 20170241789 A1)

Regarding claim 23
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 8.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
the set of features includes plural ratios, each of the plural ratios being a ratio of a first number of journeys to a second number of journeys.

Shimada teaches
the set of features includes plural ratios, each of the plural ratios being a ratio of a first number of journeys to a second number of journeys. 
(Shimada, [fig(s) 1, 12-13] [par(s) 38-52] “The operation support device 10 presents the extracted routes as candidate operation routes ((I) in (b) in FIG. 1). The candidate operation routes are routes obtained by selecting some optimum routes by performing platform analysis, based on input pieces of information, such as the departure point, the arrival point, and the arrival time.” [par(s) 90-99] “The route extraction unit 41 classifies the extracted routes into routes of respective identical paths, thereby counting the number of times traveling therealong. The route extraction unit 41 calculates a ratio of the number of times traveling along each of the routes to the number of times traveling along all the extracted routes.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Weir, Minarik, SCHÄFER, Tajnai, Oliner with the plural ratios of journey numbers of Shimada. 
Doing so would lead to providing appropriate operation routes even though request sources do not understand an actual road situation, a congestion state of a road, route difficulty for a truck or a bus to travel along, etc.
(Shimada, [pars(s) 35-37] “Since a request source does not understand an actual road situation, it is difficult to find an appropriate operation route. In some cases, the request source turns out to specify a route difficult for a truck or a bus to travel along, for example. In addition, since not understanding a congestion state of a road, the request source turns out to specify a congested route in some cases. In one aspect, an object of the technology disclosed in embodiments is to present an appropriate operation route.”)

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of Shimada et al. (US 20170241789 A1) further in view of Tanaka et al. (A Destination Prediction Method Using Driving Contexts and Trajectory for Car Navigation Systems)

Regarding claim 24
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 8.

Shimada teaches
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken to the end location for a first purpose; and 
a number of journeys that [the] user has taken to [the] end location for a [second] purpose that is [different] than the first purpose.
(Shimada, [fig(s) 1, 12-13] [par(s) 38-52] “The operation support device 10 presents the extracted routes as candidate operation routes ((I) in (b) in FIG. 1). The candidate operation routes are routes obtained by selecting some optimum routes by performing platform analysis, based on input pieces of information, such as the departure point, the arrival point, and the arrival time.” [par(s) 90-99] “The route extraction unit 41 classifies the extracted routes into routes of respective identical paths, thereby counting the number of times traveling therealong. The route extraction unit 41 calculates a ratio of the number of times traveling along each of the routes to the number of times traveling along all the extracted routes.”; e.g., “” may read on “”.)

	However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner, Shimada does not appear to distinctly disclose:
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken to the end location for a first purpose; and 
a number of journeys that [the] user has taken to [the] end location for a [second] purpose that is [different] than the first purpose.

Tanaka teaches
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken to the end location for a first purpose; and 
a number of journeys that the user has taken to the end location for a second purpose that is different than the first purpose.
(Tanaka, [fig(s) 1-7] [table(s) 3] “Number of visits for each context” [table(s) 4] “Particle size of each context” [sec(s) 3] “Therefore, we propose the use of the Context Method (CM) that predicts the destination using driving context such as the time of day, the day of the week, the number of passengers, and the weather. In addition, since the transition sequence of the vehicle’s approximate positions also explains the context of driving, we use area transitions by dividing the field into two-dimension lattices. We made the CM by using a Bayesian network, which is often used to predict user behaviors on the basis of his/her past behaviors. In our method, we structured the network as shown in Figure 7. This network predicts the destination by using a table that stores the number of visits for every driving context. An example is shown in Table 3, and Table 4 shows the granularity of each context. We supposed that the context can be recognized automatically and confirmed that most contexts can be recognized using by a set of sensors .”; e.g., “context” may read on “purpose”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Weir, Minarik, SCHÄFER, Tajnai, Oliner with the second purpose for the same end location of Tanaka. 
Doing so would lead to providing a way of predicting destination that predicts the correct destination with a higher probability by investigating the characteristics of changing the prediction probability and employing a destination prediction method that varies dynamically with the situation.
(Tanaka, [sec 3] “We need a way of predicting destination that predicts the correct destination with a higher probability. To do this, we investigated the characteristics of changing the prediction probability through pilot studies, and proposed a new destination prediction method that varies dynamically with the situation. First, we extracted driving road links that have effect on predictions. From the results of our previous investigation, we confirmed that the prediction result often worsened when we drove along alternative ways or along arterial ways that were frequently used in other drives. In the following sections, we discuss this in detail.”)

Regarding claim 25
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 8.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken for a first purpose, starting from the starting location; and 
a number of journeys that the user has taken for a second purpose that is different than the first purpose, starting from the starting location.

Shimada teaches
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken for a first purpose, starting from the starting location; and 
a number of journeys that [the] user has taken for a [second] purpose that is [different] than the first purpose, starting from [the] starting location.
(Shimada, [fig(s) 1, 12-13] [par(s) 38-52] “The operation support device 10 presents the extracted routes as candidate operation routes ((I) in (b) in FIG. 1). The candidate operation routes are routes obtained by selecting some optimum routes by performing platform analysis, based on input pieces of information, such as the departure point, the arrival point, and the arrival time.” [par(s) 90-99] “The route extraction unit 41 classifies the extracted routes into routes of respective identical paths, thereby counting the number of times traveling therealong. The route extraction unit 41 calculates a ratio of the number of times traveling along each of the routes to the number of times traveling along all the extracted routes.”;)

The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner, Shimada is combinable with Tanaka for the same rationale as set forth above with respect to claim 23.

However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner, Shimada does not appear to distinctly disclose:
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken for a first purpose, starting from the starting location; and 
a number of journeys that [the] user has taken for a [second] purpose that is [different] than the first purpose, starting from [the] starting location. 

Tanaka teaches
one feature in the set of features expresses a ratio of: 
a number of journeys that the user has taken for a first purpose, starting from the starting location; and 
a number of journeys that the user has taken for a second purpose that is different than the first purpose, starting from the starting location. 
(Tanaka, [fig(s) 1-7] [table(s) 3] “Number of visits for each context” [table(s) 4] “Particle size of each context” [sec(s) 3] “Therefore, we propose the use of the Context Method (CM) that predicts the destination using driving context such as the time of day, the day of the week, the number of passengers, and the weather. In addition, since the transition sequence of the vehicle’s approximate positions also explains the context of driving, we use area transitions by dividing the field into two-dimension lattices. We made the CM by using a Bayesian network, which is often used to predict user behaviors on the basis of his/her past behaviors. In our method, we structured the network as shown in Figure 7. This network predicts the destination by using a table that stores the number of visits for every driving context. An example is shown in Table 3, and Table 4 shows the granularity of each context. We supposed that the context can be recognized automatically and confirmed that most contexts can be recognized using by a set of sensors .”; e.g., “context” may read on “purpose”.)

	The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner, Shimada is combinable with Tanaka for the same rationale as set forth above with respect to claim 24.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of SCHÄFER et al. (US 2019/0213451 A1) further in view of Tajnai et al. (US 2018/0266839 A1). further in view of Oliner et al. (US20180089561A1) further in view of KOUNTOURIS et al. (US20140233398A1)

Regarding claim 27
The combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner teaches claim 8.

Weir further teaches 
the particular journey has a particular distance, and 
wherein at least one feature in the set of features expresses a [difference between] the distance [and a median distance of] a group of other journeys to any locations that a user has taken for a particular purpose. 
(Weir: [figs 1 and 19-20]; [pars 51-60] “start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.” [par 187] “the stop classification module 703 calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data.”; [par(s) 263-267] “FIG. 19C is a graphical representation illustrating a metric table 1920 according to another embodiment. In the illustrated embodiment, the metric table 1920 is an example of a "todTable" listed in FIG. 19A. The metric table 1920 lists the occurring frequency for each destination at a given time of day. For example, given that the time of day is morning, the occurring frequency for the "work" destination is twenty-eight times, the occurring frequency for the "gym" destination is three times and the occurring frequencies for the "home" and "gas station" destinations are zero.”; e.g., “the occurring frequency for the "work" destination is twenty-eight times” and/or “the occurring frequency for the "gym" destination is three times” may read on “a group of other journeys to any locations that a user has taken for a particular purpose”. Examiner notes that the Instant Specification describes “median distance” in par(s) 101.)

	However, the combination of Weir, Minarik, SCHÄFER, Tajnai, Oliner does not appear to distinctly disclose:
wherein at least one feature in the set of features expresses a [difference between] the distance [and a median distance of] a group of other journeys to any locations that a user has taken for a particular purpose. 

KOUNTOURIS teaches
wherein at least one feature in the set of features expresses a difference between the distance and a median distance of a group of other journeys to any locations that a user has taken for a particular purpose. 
(KOUNTOURIS, [fig(s) 1, 4] [par(s) 32-45] “According to another characteristic, the first confidence criterion is satisfied if the absolute value of the difference between on the one hand a median distance between the nodes of said first subset and the destination node and on the other hand a mean distance between said nodes of said first subset and the destination node is less than a predetermined threshold value. … If the absolute value of the difference between the median distance between the nodes of said first subset and the destination node, that is to say the distance between the barycenter of the nodes of the first subset and the destination node, and the mean distance between said nodes of said first subset and the destination node is less than a predetermined threshold value, the first subset of nodes is considered to be reliable and the following intermediate node is selected from among the second subset of nodes.”; e.g., “absolute value of the difference between on the one hand a median distance between the nodes of said first subset and the destination node and on the other hand a mean distance between said nodes of said first subset and the destination node” may read on “a difference between the distance and a median distance of a group of other … to any locations”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Weir, Minarik, SCHÄFER, Tajnai, Oliner with the distance difference against a median distance of KOUNTOURIS. 
Doing so would lead to providing a simple yet robust approach of transmitting data among different communication entities even when the falsification of the information used to calculate the metric occurs.
(KOUNTOURIS, [pars 1-15] “Thus, a single malicious neighbor that attracts all of the traffic of a node suffices to obtain total disconnection between a source node and the destination node. A need therefore exists for a simple routing protocol that is robust to attempts to disturb the operation of the network by hacking practices. The invention improves the situation.”)

Claims 16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of Oliner et al. (US20180089561A1) further in view of Tajnai et al. (US 2018/0266839 A1)

Regarding claim 16, 
Weir teaches 	
A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: 
(Weir: [fig 1])

in a model-assisted classification procedure: 
(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”)

receiving journey data that describes a particular journey taken by a user using a vehicle, the journey data being automatically captured in response to the user moving from a starting location to an ending location; 
(Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

generating a set of features that characterize the journey data; 
(Weir: [fig 1]; [pars 51-60] “(1) a first data element describing a first geographic position of a traveling vehicle and a first timestamp when the traveling vehicle was at the first geographic position; and (2) a second data element describing a second geographic position of the traveling vehicle and a second timestamp when the traveling vehicle was at the second geographic position. In one embodiment, the second data element occurs after the first data element in the stream of data.  … start points, departure data (e.g., time of departure, day of departure, week of departure and date of departure, etc.), direction data, duration data, end points, arrival data (e.g., time of arrival, day of arrival, week of arrival and date of arrival, etc.), point of interest (POI) data for the end points, etc.”)

using a journey-classifying engine to automatically classify a purpose of the particular journey based on the set of features, to generate a proposed classification; 
(Weir: [figs 1-2, 7]; [par 68] “The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself.”; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.”; [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 199-208] “A type of a trip is one of a circular trip and a non-circular trip. … the endpoint establishment module 705 determines a type of a trip that a user takes.”; see also [par 132])

presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, 
the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model,; and 
(Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module” e.g., “present the one or more potential journeys and the quality scores to a user” may read on “having been validated” since each journey has been validated before being presented to a user. In addition, e.g., “the output module 211 to present the three potential and the associated quality scores via a display 160” along with “three potential journeys” may read on “presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys” since “three potential journeys” may include “other journeys”.)

receiving an input signal that indicates that the user has [confirmed correctness] of [all] classifications in the first batch of classifications, via interaction by the user with the first user interface presentation,
(Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; Note that “the specified classification corresponding to the proposed classification” is elected for examination.)

the model-assisted classification procedure being configured to present a second batch of classifications upon receiving the [input] signal;
(Weir: [figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”; [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.”)

in a [manual] classification procedure: 
receiving other journey data associated with another journey that has been [completed]; 
([fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

presenting information regarding the other journey data on a second user interface presentation that is different than the first user interface presentation; and 
([figs 1-2]; [pars 108-112] “The metric module 207 sends the navigational recommendation to the output module 211, causing the output module 211 to present the navigational recommendation to a user. … The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential and the associated quality scores via a display 160.” see also [pars 118-122] “output module” and “GUI module”; e.g., “output module 211 to present the three potential and the associated quality scores via a display” along with another journey may read on “second user interface presentation that is different than the first user interface presentation”. Examiner notes that the Instant Specification describes the two types of user interface representations in fig(s) 4-5.)

receiving another input signal from the user [which specifies a manual classification made by] the user of said another journey, via interaction by the user with the second user interface presentation,
([figs 1-2]; [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI to allow a user to interact with the system 100. For example, the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.” see also [pars 118-122] “output module” and “GUI module”)

repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or [confirms] specified classifications via the model-assisted classification procedure using the first user interface presentation,
(Weir: [figs 1-2]; [pars 98-108] “In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par 68] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations.”; [pars 168-173] “Furthermore, the deletion of the obsolete data reduces the influence of data associated with old and least visited destinations on the estimations of the metrics and quality scores, and therefore improves the accuracy of the estimation for potential journeys.”; see also [pars 118-122]; Note that “model-assisted classification procedure” and “confirms specified classifications via the model-assisted classification procedure” are elected for examination.)

each instance of journey data associated with a given journey being generated based on signals provided by at least one movement-sensing device associated with a user computing device, as the user traverses the particular journey. 
(Weir: [fig 1]; [pars 51-60] “the GPS 110 sends the location data and the timestamp data to one or more of the learning system 112, the estimation system 114 and the forgetting module 116. One skilled in the art will recognize that the GPS 110 may provide driving information (e.g., driving instructions to a destination, estimated time of arrival, etc.) and other information such as information about gas stations, restaurants, hotels, etc., to a user. In one embodiment, the GPS 110 sends a stream of data to the endpoint module 150. The stream of data includes one or more data elements. A data element includes data describing a geographic position of a traveling vehicle and timestamp data describing a timestamp (e.g., 2:00:00 pm, Wednesday, Nov. 30, 2011) when the traveling vehicle is at the geographic position”)

However, Weir, based on the first embodiment above, does not appear to distinctly disclose:
presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model,; and 
receiving an input signal that indicates that the user has [confirmed correctness] of [all] classifications in the first batch of classifications, via interaction by the user with the first user interface presentation,
the model-assisted classification procedure being configured to present a second batch of classifications upon receiving the [input] signal;
in a [manual] classification procedure: 
receiving other journey data associated with another journey that has been [completed]; 
receiving another input signal from the user [which specifies a manual classification made by] the user of said another journey, via interaction by the user with the second user interface presentation,
repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or [confirms] specified classifications via the model-assisted classification procedure using the first user interface presentation,

Nonetheless, based on “the stop classification module” (hereinafter “second embodiment”) in combination with the first embodiment, 
Weir teaches
presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model,;
receiving other journey data associated with another journey that has been completed; 
(Weir: [figs 1-2, 7, 20]; [par(s) 178-195] “The stop classification module 703 is code and routines that, when executed by the processor 104, determines a type of a stop occurred in a journey. The stop classification module 703 is communicatively coupled to the bus 220 via signal line 724. A type of a stop is one of a system-not-ready stop, a long stop, an intermediate stop, a pickup-and-delivery stop and a short stop. … a system-not-ready stop is a stop with a stop duration (e.g., stop time) greater than a minimum threshold ( e.g., one minute) and with a "not ready" system status. A minimum threshold is a lower bound of a time threshold that a stop is determined. For example, assume a minimum threshold is ten seconds. … if the long-stop threshold is five minutes, a long stop is a stop with a stop duration greater than five minutes and with a "ready" system status of the vehicle.”; e.g., “determines a type of a stop occurred in a journey” based on the time thresholds may read on “the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model”. 
Note that Weir, based on the first embodiment, teaches “presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model” and “receiving other journey data associated with another journey that has been [completed]”.)

Weir based on the first embodiment is combinable with Weir based on the second embodiment for the same rationale as set forth above with respect to claim 1.

In the alternative, Minarik can also be interpreted to teach the following limitation:
Minarik teaches
presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being completed journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model,;
receiving other journey data associated with another journey that has been completed;
(Minarik, [fig(s) 5-6] [par(s) 17-33] “At block 650, method 600 determines whether to stop recording information gathered from the current geo-location of the user device. In one embodiment, once the user has selected to record the current geo-location of the user device, the user device monitors for a change in the geo-location. If the geo-location of the user device changes, the user device prompts the user to discontinue the gathering of information by the user device. If the user device ceases the recording of information, at block 660, method 600 displays geo-tagged and route information from the recorded geo-location of the user device within geographic radius boundary. In one embodiment, the user device presents a summary of the experience of the user at the recorded geo-location. Information may include pictures, route information, flight information, hotel information, and maps of geo-locations. Information is used for a historical perspective of past travel experiences including past routes and visited locations. Past travel information of the user device may be used to determine if the recorded geo-location may be classified as a new trip. If the location has been previously visited the trip may be classified into an existing trip, depending on the preferences of the user device”; e.g., “the user device ceases the recording of information” and “determine if the recorded geo-location may be classified as a new trip” may read on “having been validated as being completed journeys prior to classification”. 
Note that Weir, based on the first embodiment, teaches “presenting the proposed classification on a first user interface presentation in a first batch of classifications that includes other proposed classifications for other journeys, the particular journey and the other journeys having been validated as being [completed] journeys prior to classification of the particular journey and classification of the other journeys by the machine-trainable model” and “receiving other journey data associated with another journey that has been [completed]”.)

The combination of Weir is combinable with Minarik for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik does not appear to distinctly disclose:
receiving an input signal that indicates that the user has [confirmed correctness] of [all] classifications in the first batch of classifications, via interaction by the user with the first user interface presentation,
the model-assisted classification procedure being configured to present a second batch of classifications upon receiving the [input] signal;
in a [manual] classification procedure: 
receiving another input signal from the user [which specifies a manual classification made by] the user of said another journey, via interaction by the user with the second user interface presentation,
repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or [confirms] specified classifications via the model-assisted classification procedure using the first user interface presentation,

Oliner teaches
receiving an input signal that indicates that the user has confirmed correctness of all classifications in the first batch of classifications, via interaction by the user with the first user interface presentation,
(Oliner, [fig(s) 21-24] [par(s) 329-356] “Assume the user otherwise selects the field extraction recommendation 2204 to initiate field extraction, for example, by selecting “accept all” recommendations 2206. In such a case, corresponding field values can be extracted.”; Note that Weir teaches “receiving an input signal that indicates that the user has [confirmed correctness] of [all] classifications in the first batch of classifications, via interaction by the user with the first user interface presentation”.)

the model-assisted classification procedure being configured to present a second batch of classifications upon receiving the input signal;
(Oliner, [fig(s) 21-24] [par(s) 301-304] “field extraction recommendations can be automatically generated without user selection of portions of event data for which field extractions are desired. In particular, neural networks can be trained to facilitate identification of static text and/or variable text associated with various events.” [par(s) 329-356] “Further, field extraction recommendations may be automatically triggered. For example, upon initially selecting a data source, an index, a source type, etc., field extraction recommendations may be automatically triggered and generated at that time, as new data is received, or upon a lapse of a time duration. … Assume the user otherwise selects the field extraction recommendation 2204 to initiate field extraction, for example, by selecting “accept all” recommendations 2206. In such a case, corresponding field values can be extracted.”; e.g., “upon initially selecting a data source, an index, a source type, etc., field extraction recommendations may be automatically triggered and generated at that time, as new data is received, or upon a lapse of a time duration” along with “selecting “accept all” recommendations” may read on “second batch of classifications upon receiving the input signal”. Note that Weir teaches “the model-assisted classification procedure being configured to present a second batch of classifications upon receiving the [input] signal”. Examiner notes that the Instant Specification discloses “After doing this, the JCE 210 can invite the user to classify another set of ten journeys” in par(s) 60.)

repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or confirms specified classifications via the model-assisted classification procedure using the first user interface presentation,
(Oliner, [fig(s) 21-24] [par(s) 329-356] “Assume the user otherwise selects the field extraction recommendation 2204 to initiate field extraction, for example, by selecting “accept all” recommendations 2206. In such a case, corresponding field values can be extracted.”; Note that Weir teaches “repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or [confirms] specified classifications via the model-assisted classification procedure using the first user interface presentation”.)

The combination of Weir, Minarik is combinable with Oliner for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik, Oliner does not appear to distinctly disclose:
in a [manual] classification procedure: 
receiving another input signal from the user [which specifies a manual classification made by] the user of said another journey, via interaction by the user with the second user interface presentation,

Tajnai teaches
in a manual classification procedure: 
receiving another input signal from the user which specifies a manual classification made by the user of said another journey, via interaction by the user with the second user interface presentation,
 (Tajnai, [figs 9-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; e.g., figs 11-12 and “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with figs 9-10 may read on “receiving another input signal from the user which specifies a manual classification made by the user of said another journey, via interaction by the user with the second user interface presentation”. Note that Weir teaches “in a [manual] classification procedure: … receiving another input signal from the user [which specifies a manual classification made by] the user of said another journey, via interaction by the user with the second user interface presentation”.)

In the alternative, Tajnai can also be interpreted to teach the following limitation:
repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or confirms specified classifications via the model-assisted classification procedure using the first user interface presentation,
(Tajnai: [figs 9-13]; [pars 34-41] as cited above; e.g., “When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13” with figs 9-10 may read on “confirms”. Note that Weir teaches “repeating the manual classification procedure and/or the model-assisted classification procedure a plurality of times, personalization of the journey-classifying engine for the user increasing as the user successively provides input signals to manually classify journeys via the manual classification procedure using the second user interface presentation and/or [confirms] specified classifications via the model-assisted classification procedure using the first user interface presentation”.)

The combination of Weir, Minarik, Oliner is combinable with Tajnai for the same rationale as set forth above with respect to claim 1.

Regarding claim 28
The combination of Weir, Minarik, Oliner, Tajnai teaches claim 16.

the input signal is received in response to interaction by the user with a graphical control provided by the first user interface presentation.
(Weir: [figs 1-2]; [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).” [pars 118-122] “the GUI module 215 generates graphical data for depicting a GUI including a “share” button to allow a user to share a journey on a social network provided by the Social network application 122.”; e.g., “user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display” may read on “the input signal is received in response to interaction by the user with a graphical control”.)

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2013/0158866 A1) in view of Minarik et al. (US 2019/0073381 A1) further in view of Oliner et al. (US20180089561A1) further in view of Tajnai et al. (US 2018/0266839 A1) further in view of Wu et al. (US 11,120,349 B1)

Regarding claim 29
The combination of Weir, Minarik, Oliner, Tajnai teaches claim 16.

Weir further teaches 
inviting the user to use the model-assisted classification procedure [in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure] via the second user interface presentation.
(Weir, [figs 1-2, 7]; [pars 97-108] “the metric module 207 receives one or more of: a set of journey duration data for one or more potential journeys from a duration module 407; direction data describing one or more directions for the one or more potential journeys from a direction module 405; and a POI type (e.g., home, work, gas station, restaurant, hotel, etc.) for each destination of each potential journey from a POI type module 409, etc. …  In one embodiment, the metric module 207 applies a metric estimation network to determine a metric for a potential journey. A metric estimation network is a network for estimating a metric. For example, a metric estimation network is a Bayesian network.” [par(s) 158] “The POI type module 409 is code and routines that, when executed by the processor 104, determines a POI type for a destination of a journey.” [pars 58-68] “a user clicks on a social graphic such as a 'share' button shown on a graphical user interface (GUI) presented by a display 160 of the navigation system 102 to share information about a journey in the social network (e.g., a start point, an end point, a route from the start point to the endpoint, etc., associated with the journey).”; e.g., classifications along with GUI may read on “inviting the user to use the model-assisted classification procedure” since a user may use the model-assisted classification procedure. Examiner notes that the Instant Specification describes the user invitation in par(s) 58.)

Tajnai further teaches 
inviting the user to use the model-assisted classification procedure [in response to a determination that] the user has classified a [prescribed] number of journeys using the manual classification procedure via the second user interface presentation.
(Tajnai , [figs 10-13]; [pars 34-41] “As shown in FIG. 10, the Route Overview page allows the user to input the starting location and the destination. A route is displayed, showing distance and estimated time. There are options to either edit details of the route or to start the route. When a new route is created, user is shown the New Route Detail page, FIG. 11, displaying what qualifiers a route has, allow user to not permit qualifiers and to add areas to avoid, as shown in FIG. 9. If user does not permit a qualifier or adds an area to avoid, an alternative route will be generated based on new criteria and the process repeats. Permitted criteria of a route can be modified later in the Edit Route screen, as shown in FIG. 12. When the user selects to use a route, the user moves to the Final Map to receive directions, as shown in FIG. 13.”; Note that Weir teaches “inviting the user to use the model-assisted classification procedure [in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure] via the second user interface presentation”.)

The combination of Weir, Minarik, Oliner, Tajnai is combinable with Tajnai for the same rationale as set forth above with respect to claim 1.

However, the combination of Weir, Minarik, Oliner, Tajnai does not appear to distinctly disclose:
inviting the user to use the model-assisted classification procedure [in response to a determination that] the user has classified a [prescribed] number of journeys using the manual classification procedure via the second user interface presentation.

Wu teaches
inviting the user to use the model-assisted classification procedure in response to a determination that the user has classified a prescribed number of journeys using the manual classification procedure via the second user interface presentation.
(Wu, [figs 1-2]; [col 3, ln 21– col 5, ln 23] “In some embodiments, at least a subset of the historical trip records may comprise user-provided data or "ground truth labels", such as classification data and/or descriptive text that is related to the trip records. For example, users may provide input through client devices that capture location data, the input including descriptions or classifications of locations (e.g., "home" or "work"), classifications of trips (e.g., "business" or "personal"), and the like. … The predictive model may be used at run-time (e.g., after the predictive model has been trained, when the application is being executed by a user) to predict a classification of a trip based on a user's trip record received from a client device.”; e.g., a number of journeys for trainings may read on “a prescribed number of journeys”. In addition, e.g., “after the predictive model has been trained” may read on “in response to a determination”.)

The combination of Weir, Minarik, Oliner, Tajnai is combinable with Wu for the same rationale as set forth above with respect to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kislovskiy et al. (US 2018/0342033 A1) teaches “trip classifier”.
Griffin et al. (A Decision Tree Classification Model to Automate Trip Purpose Derivation) teaches a classification model to determine trip purpose from passively collected GPS.
Xiao et al. (Detecting trip purposes from smartphone-based travel surveys with artificial neural networks and particle swarm optimization) teaches trip purpose estimation based on ANN.
Chou et al. (US 2018/0373854 A1) teaches the count updating based on the input signal.
Maughan et al. (US 2017/0372232 A1) teaches accepting recommendations and receiving a ML model from a server.
Yang et al. (US 2019/0295696 A1) teaches [fig(s) 4-5] [par(s) 55-63] “At step 550 of the method, the user can accept or modify the one or more recommendations. For example, the user can accept all the recommendations with a single click.”
Koh et al. (Understanding Black-box Predictions via Influence Functions) teaches the most influential training data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129